Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali Imam on 3/16/2022.

The application has been amended as follows: 
In claim 2, line 4, after “acquired in”, delete “in”.

Claim 6 (Currently Amended) The method according to claim [[1]]5, wherein
the information terminal is a second information terminal, of a consulting business operator other than the first information terminal of the user.

Claim 7 (Currently Amended) The method according to claim 1, wherein 
the information terminal is a first information terminal of the user, and 
the method further includes: 
a consulting business operator from a memory storing the first address information and the second address information, when it is determined that the frequency that the concentration of ethylene glycol of the user per the unit period of time is more than the upper limit of the normal range tends to increase; and 
outputting the information related to stress of the user to both of the first information terminal and a second information terminal of the consulting business operator, based on the first address information and the second address information, wherein the second information terminal of theconsulting business operator is distinct from the first information terminal.

Claim 12 (Currently Amended) The method according to claim 1, wherein 
the information processing system is configured to acquire the  biological gas information along with a user ID of the user, and to output the information related to stress on the user to the information terminal associated with the user ID of the user.

Claim 13 (Currently Amended) An information processing system comprising: 
a server device; and 
an information terminal, 
wherein the server device is configured to: 
representing a concentration of ethylene glycol of a user acquired by a sensor that detects ethylene glycol discharged from a skin surface of the user, 
obtain reference information representing an upper limit of a normal range of the concentration of ethylene glycol per unit period of time, using a memory storing the reference information representing the upper limit of the normal range, and 
output information related to stress of the user to the information terminal after it is determined that a frequency that the concentration of ethylene glycol of the user per the unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user, and 
wherein the information terminal displays the information related to stress of the user on a display of the information terminal.

Claim 14 (Currently Amended) An information terminal comprising:
a display operatively connected to a server device,
wherein the server device is configured to:
acquire biological gas information representing a concentration of ethylene glycol of a user acquired by a sensor that detects ethylene glycol discharged from a skin surface of the user,
obtain reference information representing an upper limit of a normal range of the concentration of ethylene glycol per unit period of time, using a memory storing the reference information representing the upper limit of the normal range, and 
output information related to stress of the user to the information terminal after it is determined that a frequency that the concentration of ethylene glycol of the user per the unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user, and 
wherein the display displays the information related to stress of the user.

Specification
[0056]
Further, in the present aspect, the information terminal may be a first information terminal of the user. The method may further include:
acquiring first address information on the first information terminal and second address information on the consulting business operator from a memory storing the first address information and the second address information, when it is determined that the frequency that the concentration of ethylene glycol of the user per the unit period of time is more than the upper limit of the normal range tends to increase; and
outputting the information related to stress of the user to both of the first information terminal and a second information terminal of the consulting business operator, based on the first address information and the second address information, consulting business operator is distinct from the first information terminal.

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, acquiring, via a network, biological gas information representing a concentration of ethylene glycol of a user detected with a sensor for detecting ethylene glycol released from a skin surface of the user; obtaining reference information representing an upper limit of a normal range of the concentration of ethylene glycol per unit period of time, using a memory storing the reference information representing the upper limit of the normal range; and outputting information related to stress of the user to an information terminal after it is determined that a frequency with which the concentration of the ethylene glycol of the user per unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user.
For similar reasons as above, the prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claims 13, 14, and 15. 
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JONATHAN T KUO/Primary Examiner, Art Unit 3792